DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 03/01/2022.
Claims 1 and 4-17 are pending in this application. In the Amendment, claims 2-3 are cancelled and claims 1, 4-14 and 17 are amended. This action is made Final.
Response to Arguments
Applicant’s arguments with respect to claims amended 03/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the region" in line 4.  Unclear as to whether this refers to the “first” or “second” region.
Claim 12 recites the limitation "claim 2" in line 2.  Further rejection of claim 12 will be interpreted to be dependent on claim 1. Claim 12 recites the limitation "the region" in line 3. 
Claim 13 recites the limitation "the region" in lines 5-6.
Claim 14 recites the limitation "the region" in line 2. 
There is insufficient antecedent basis for these limitations in the claims. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0285798) in view of Jun et al. (“Jun”, US 2017/0060391).
As per claim 1, Chen teaches an information processing device comprising: 
processing circuitry configured to determine, based on a detection position of an operating finger of a user executing a trigger operation on a side surface with respect to a display screen (Chen, para.52-54, touch control software detects finger touch points), a first region of the display screen to display predetermined information (Chen, para.52-54, 59, Fig.4-7, display icon of function key at touch point); and
determine, based on the detection position, a second region to receive a subsequent operation by the operating finger (Chen, para.51, 53, 55, 59, 69, clicking on function key icon executes function), the second region being included in a combination of the display screen and the side surface (Chen, para.52-54, detection of touch points and finger pressing side of phone displays function key icon).
However, Chen does not explicitly teach to limit, based on the detection position of the detection position of the operating finger, a size of the second region to receive the subsequent operation to be within reach of the operating finger. Jun teaches a device for displaying elements on a display limiting, based on the detection position the user’s finger, a size of a region to receive an operation to be within reach of the finger (Jun, para.73, 102, 111, 143, 152, 170, 184, 307, user-preferred region in a range touchable by finger). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jun‘s teaching with Chen’s device in order to allow the user easy manipulation of the GUI with one hand.
As per claim 4, the device of Chen and Jun teaches the information processing device according to claim 1, wherein the predetermined information is execution information related to function execution of an application (Chen, para.51, 53, 55, 59, 69, clicking on function key icon executes function of app icon). 
As per claim 7, the device of Chen and Jun teaches the information processing device according to claim 4, wherein the processing circuitry controls the application to execute predetermined processing based on the subsequent operation by the operating finger on the region to receive the operation (Chen, para.51, 53, 55, 59, 69, clicking on function key icon executes function of app icon). 
As per claim 12, the device of Chen and Jun teaches the information processing device according to claim 1, wherein the processing circuitry determines the region to receive the subsequent operation on the side surface based on the detection position of a finger of the user on the side surface (Chen, para.52-54, 59, Figs.4-7, detection of touch points and finger pressing side of phone displays function key icon at same height of touch point). 
As per claim 13, the device of Chen and Jun teaches the information processing device according to claim 12, wherein the processing circuitry determines, based on the detection position of the finger of the user on the side surface, a side surface on which it is assumed that the operation is executed by the operating finger among a plurality of side surfaces as the region to receive the subsequent operation on the side surface (Chen, para. 55, 59, 64-66, detection of touch points displays function key icon at same height of touch point). 
As per claim 14, the device of Chen and Jun teaches the information processing device according to claim 1, wherein the processing circuitry limits the region to receive the operation by the operating finger on the side surface with a height at the detection position of the operating finger on the side surface as a reference (Chen, para. 55, 59, 64-66, detection of touch points displays function key icon at same height of touch point; Jun, para.73, 102, 111, 143, 152, 170, 184, 307, user-preferred region in a range touchable by finger).
As per claim 15, the device of Chen and Jun teaches the information processing device according to claim 1, further comprising a touch panel (Chen, Figs.4-7; para.51). 
As per claim 16, the device of Chen and Jun teaches the information processing device according to claim 1, wherein the device is a mobile terminal (Chen, Figs.4-7, para.51). 
Claim 17 is similar in scope to claim 1, and is therefore rejected under similar rationale.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0285798) and Jun et al. (“Jun”, US 2017/0060391) in view of Lee (US 2016/0162149).
As per claim 5, the device of Chen and Jun teaches the information processing device according to claim 4, wherein the execution information includes an icon (Chen, para.53, 59, function key icon executes function), and the processing circuitry determines a region to display the icon based on the detection position of the operating finger that executes the trigger operation on the side surface (Chen, para.52-54, 59, Figs.4-7, detection of touch points and finger pressing side of phone displays function key icon at same height of touch point). However, the device of Chen and Jun does not teach the icon related to at least one application specified on the basis of a predetermined criterion. Lee teaches a touchscreen device for finger detection wherein icons are displayed in proximity to the user’s hand and the icons are related to at least one application specified on the basis of a predetermined criterion (Lee, Fig.10A, para.41-42, criterion is frequency of use). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lee‘s teaching with the device of Chen and Jun in order to improve the user experience in making the most important apps easier to access (Lee, para.55). 
As per claim 6, the device of Chen, Jun and Lee teaches the information processing device according to claim 5, wherein the processing circuitry determines a region to display the icon based on the detection position of the operating finger that executes the trigger operation on the side surface (Chen, para.52-54, 59, Figs.4-7, detection of touch points and finger pressing side of phone displays function key icon), and determines, as the second region to receive the subsequent operation by the operating finger, a region within a predetermined range with the detection position as a reference (Chen, para.59-60, icons displayed as same height as touch points, if touch points out of range then icons not displayed; Jun, para.73, 102, 111, 143, 152, 170, 184, 307, user-preferred region in a range touchable by finger). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0285798) and Jun et al. (“Jun”, US 2017/0060391) in view of Bae et al. (“Bae”, US 2016/0062515).
As per claim 8, the device of Chen and Jun teaches the information processing device according to claim 7, however does not teach wherein the application is a photographic application, and the processing circuitry controls the photographic application to execute photographing processing based on the operation by the operating finger on the side surface. Bae teaches a touchscreen device for finger detection including a photographic application to execute photographing processing on the basis of the operation by the operating finger on the side surface (Bae, Fig.11A-B, camera app icon 1112-1; para.145). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Bae‘s teaching with the device of Chen and Jun in order to access a commonly used app like the camera.
As per claim 9, the device of Chen, Jun and Bae teaches the information processing device according to claim 8, wherein the execution information includes a preview image of an image photographed by the photographic application, and the processing circuitry controls the preview image to be displayed based on the detection position of the operating finger that executes the trigger operation on the side surface (Bae, Fig.11B, preview 1111, para.146, 198-199). 
As per claim 10, the device of Chen, Jun and Bae teaches the information processing device according to claim 8, wherein the execution information includes control information for controlling the photographing processing, and the processing circuitry controls a display to display the control information based on the detection position of the operating finger that executes the trigger operation on the side surface (Bae, Fig.11B, controls 1112-2, para.146-147, 198-199). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0285798), Jun et al. (“Jun”, US 2017/0060391) and Bae et al. (“Bae”, US 2016/0062515) in view of Battles et al. (“Battles”, US 2007/0097245).
As per claim 11, the device of Chen, Jun and Bae teaches the information processing device according to claim 8, however does not teach wherein the processing circuitry controls the photographic application to execute the photographing processing after a predetermined period elapses from the detection of the trigger operation executed by the operating finger on the side surface.   Battles teaches a device including a photographic application to execute photographing processing after a predetermined period elapses from the detection of the trigger operation executed by the operating finger on the side surface (Battles, Fig.3, para.21, delayed capture). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Battles‘ teaching with the device of Chen, Jun and Bae in order to allow the user time to steady the camera.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177